DETAILED ACTION
This is a Final office action on the merits in application number 15/949,917. This action is in response to Applicant’s Amendments and Arguments dated 7/18/2022. Claims 1, 12 and 19 were amended and Claims 2, 13 and 15 were previously cancelled.  Claims 1, 3-12, 14 and 16-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant asserts on page 8, bottom, that the Prior Art cited by the Office does not teach Applicant’s amended Claims 1, 12 and 19 specifically “a timer for delaying the transaction is lengthened based on heavy customer traffic and shortened based on lighter customer traffic”.  As discussed in the 35 USC 112b rejection, infra, Applicant’s amendment appears to contradict their own specification which relates that the timer is shortened (not lengthened) if there is heavy customer traffic (see at least [0027]).  In the interests of compact prosecution, as discussed in the 35 USC 103 rejection, infra, the Office now asserts Edwards teaches that the timer is shortened if there is heavy customer traffic, as recited in Applicant’s specification. 

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Amended Claims 1 and 19 recite “setting a timer based on customer traffic, wherein setting the timer to be longer when customer traffic is heavy and setting the timer shorter when the customer traffic is lighter”. This new element is directly contradicted in Applicant’s specification at [0027] “The time is configurable based on policy, such that the timer is longer when customer traffic at the transaction terminals 120 is light and shorter when customer traffic at the terminals 120 is heavy”. The version in Applicant’s specification makes more sense logically because if many people are trying to check out at the same time (i.e. customer traffic is heavy) you would want to get them through the check out line as quickly as possible without any unnecessary delays to reduce crowding. Applicant’s amendment appears to be new matter. .  Dependent Claims 2-11 and 20 are rejected for being dependent on a rejected claim. Appropriate correction is required.

Further, in Claims 1, 12 and 19 Applicant recites:  and obfuscating from the customer that the item information is being evaluated for potential theft during the transaction slow down to intentionally delay completion of the transaction and expiration of the timer until the confidence score is calculated. Intentionally delaying the expiration of the timer would appear to defeat the purpose of the timer and this element does not appear to be taught in Applicant’s specification. This amendment appears to be new matter.  As discussed in the 35 USC 103 rejection, infra, as best understood in the context of the specification, Examiner is interpreting expiration of the timer as part of the delay that is obfuscated from the customer, even though Applicant’s grammatical construction makes this unclear.  Dependent Claims 2-11, 13-18 and 20 are rejected for being dependent on a rejected claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0096567 to Matthew Farrow et. al. (Farrow) in view of U.S. Patent Publication 2012/0158529 to Thomas V. Edwards (Edwards#529) in view of U.S. Patent Publication 2008/0226129 to Malay Kundu et. al. (Kundu#129) in view of U.S. Patent Publication 2016/0027102 to Eric Smith et. al. (Smith) further in view of U.S. Patent Publication 2012/0321146 to Malay Kundu et. al. (Kundu#146).

Regarding Claim 1:

Farrow teaches a theft prevention system for a self-checkout point of sale system using video surveillance, a timer and interrupting a transaction before completion. Farrow teaches: (Currently Amended) A method, comprising: receiving item information from a transaction terminal during a transaction at the transaction terminal, wherein receiving further includes receiving images captured for items at the transaction terminal, ([0051] “camera” and [0060] “image”).

entered or scanned barcode information captured for the items at the transaction terminal, ([0067] “transactions data may be obtained from the self-checkout system or any other type of POS (point of sales) system…may correlate video feed data with the transaction data” and [0074] “transaction data…identity of the item”).

and a video clip of any item not associated with a scan at the transaction terminal; ([0071] “video feed…not limited to a certain section…item not being sold in the store”).

presenting the item information on a display of a management terminal; ([0067] “attendant user device”).

setting a timer…and interrupting the transaction being processed on the transaction terminal. ([0082] “The SCO helper device may be preset with a set duration to receive any input from the point in time when the alert is generated by the SCO helper device. Thus, the SCO helper device may start a countdown 314 upon generating the alert at 301. When no input is received by the SCO helper device 312 upon expiration of the countdown (i.e. the set duration of time), the SCO helper device may configure the operation of the self-checkout terminal to be halted 316”).  

and wherein interrupting further includes preventing the transaction from completing at the transaction terminal by holding card information associated with the card swiped in the card reader in abeyance by not providing the card information to and not processing the card information with a corresponding financial institution ([0226] “SCO stops transaction processing”).

While Farrow teaches setting a timer (see at least [0082]), Farrow does not specifically teach: (setting a timer) based on customer traffic, wherein setting the timer to be longer when customer traffic is heavy and setting the timer shorter when the customer traffic is lighter. Edwards#529, in the same field of art, teaches ([0040] “exception forgiveness parameter… Normally, this parameter is set to zero but during high customer traffic periods it can be set higher to optimize utilization of the terminal 15”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to adjust settings of the security system taught by Farrow in view of Kundu#129, Smith and Kundu#146 to maintain security but also to maximize customer traffic, as taught by Edwards#529 due to predictable benefits of greater customer satisfaction being preferable to a limited marginal increase in security. The combination is achieved by known methods with no change to each system’s respective function.

While Farrow teaches different actions in response to different levels of alert ([0081] “when the alert level is higher”) and Farrow teaches ([0061] “A correlation score is computed and a match is determined by comparing against a confidence threshold. Those items that have no matches are considered suspicious”), Farrow does not specifically teach:  calculating a confidence score that the item information is associated with a potential theft occurring with the transaction… until the calculating has finished calculating the confidence score and the confidence score is below a threshold value… as an indication that the timer expired with the confidence score exceeding the threshold value, otherwise preventing the transaction from completing at the transaction terminal.  Kundu#129 also teaches a theft prevention system at a self-checkout point of sale system using video surveillance and teaches a suspicion level threshold. Kundu#129 teaches: ([0018] “adjusts the suspicion level as a function of a variety of factors related to the item” and [0021] “defines a threshold…upon detecting that the indication of suspicion level surpasses the threshold suspicion level”) (see also ([0041] “high suspicion level”, [0043] “increase or decrease suspicion level according to a predefined amount” and [0081] “comparing against a confidence threshold”).  It would have been obvious to a person of ordinary skill in the art at the time of applicant’s application to use the suspicion adjustment and threshold system taught by Kundu#129 to more precisely adjust the alert level taught by Farrow because it would be using a known technique to a known system ready for improvement to yield predictable results. Furthermore, Farrow recites Kundu#129 in [0060 and 0062] and specifically incorporates it by reference.  U.S Patent 8,146,811 is U.S. Patent Publication 2008/0226129.

	While Farrow teaches interrupting, Farrow does not specifically teach: (interrupting) based on a customer associated with the transaction indicating that the customer is done and ready to pay for the transaction and further determined by identifying a card swiped in a card reader of the transaction terminal indicating that the customer has started payment processing, Smith, in a related field of art, teaches interrupting a transaction after a user has swiped his card but before the transaction is transmitted to the bank for processing. Smith teaches: ([0049] “once a user swipes his/her card at a POS terminal, the finance manager 208 may send a notification, for example to user's mobile device, prior to the transaction approval from the corresponding financial institution (i.e., credit card company). In other words, advantageously, the finance manager 208 may allow a user to cancel the pending transaction before the purchase is complete. It is noted that to enable such an embodiment, (PSP) platform, eWallets or other credit card payment processing platforms may introduce a relatively short processing delay”). While Smith does not use the intentional transaction interruption for the same purpose as Farrow, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that in case of a security issue, as taught by Farrow that the most effective time to interrupt a transaction is after payment has been started because you know the total of the transaction-in-process and can estimate the total amount of damages for potential criminal charges and at the point where you can stop the transaction to prevent theft, or in Smith’s case, prevent overspending. Obviously after the payment has been processed it is too late to stop the negative behavior and before that point you do not know the full extent of the problem.

Farrow teaches wherein interrupting further includes slowing down the transaction while the calculating has not finished calculating the confidence score and during a transaction slow down engaging the customer in questions and obfuscating from the customer that the item information is being evaluated for potential theft during the transaction slow down to … delay completion of the transaction and expiration of the timer until the confidence score is calculated. As best understood in the context of the specification, Examiner is interpreting expiration of the timer as part of the delay that is obfuscated from the customer. Farrow teaches: ([0068] “self-checkout helper device may have a computerized user interface …the self-checkout helper device may prompt the shopper after a predetermined time period from the time of non-scan item detection system identifying the un-scanned item.” and [0079] “The alert may be in the form of a question”) and [0053] “proactively interact with shopper” and see Examples 9-13 and 15-19 starting  at [0179] “SCO stops transaction processing and the Self-checkout helper Device prompts the shopper with choices”.  Farrow does not specifically teach intentionally (delay). Kundu#146, in the same field of art, teaches ([0213] “assuming an off-site authorized person (e.g., a remote processor) is conducting the oversight and validation of possible alerts, the result of such a denial of the alert by the authorized person (i.e., a false positive) is a small delay in the ringing up of the transaction observed by cashier and customer while the alert is validated transparently and in the background”). It would have been obvious to a person of ordinary skill in the art at the time of applicant’s application to use the intentional delay while the video of a potential security event is being evaluated by security, as taught by Kundu#146, to prompt/ask questions of the shopper, as taught by Farrow since both are triggered by the same potential security event and in both cases the transaction is paused and in both cases it is predictable that the shopper’s responses or actions taken in response to the prompts may resolve the issue. Additionally the distraction of questions is suggested by Kundu#146’s “the alert is validated transparently and in the background” and predictably improves customer experience.


Regarding Claim 3:
Farrow in view of Edwards#529, Kundu#129, Smith and Kundu#146 teaches all of the elements of Claim 1. Farrow also teaches: (original) The method of claim 1, wherein receiving further includes receiving the item information from a loss detection manager executing on the transaction terminal.  (see at least [0051] “non-scan detection system”).

Regarding Claim 4:
Farrow in view of Edwards#529, Kundu#129, Smith and Kundu#146 teaches all of the elements of Claim 1. Farrow also teaches: (original) The method of claim 1, wherein presenting further includes providing the item information in a transaction management interface to an operator of the management terminal.  ([0067] “attendant user device” and see [0091]).

Regarding Claim 5:
Farrow in view of Edwards#529, Kundu#129, Smith and Kundu#146 teaches all of the elements of Claim 1. Farrow also teaches: (original) The method of claim 4, wherein providing further includes detecting an override provided by the operator in the transaction management Docket No. 18-033817interface indicating that the item information is not associated with the potential theft.  ([0080] “the alert may be removed 308, upon verifying the alert”).

Regarding Claim 6:
Farrow in view of Edwards#529, Kundu#129, Smith and Kundu#146 teaches all of the elements of Claim 1. Farrow also teaches: (original) The method of claim 5, wherein detecting further includes instructing a transaction manager to ignore an event associated with the potential theft in response to the override.  ([0081] “false positive…the SCO helper device may retract the alert upon verifying the alert”).

Regarding Claim 10:
Farrow in view of Edwards#529, Kundu#129, Smith and Kundu#146 teaches all of the elements of Claim 1. While Farrow also teaches until the timer expires ([0082] “The SCO helper device may be preset with a set duration to receive any input from the point in time when the alert is generated by the SCO helper device. Thus, the SCO helper device may start a countdown 314 upon generating the alert at 301. When no input is received by the SCO helper device 312 upon expiration of the countdown (i.e. the set duration of time), the SCO helper device may configure the operation of the self-checkout terminal to be halted 316”), Farrow does not specifically teach:  (Previously Presented) The method of claim 1, wherein interrupting further includes instructing a transaction manager processing the transaction on the transaction terminal to delay final payment processing on the transaction terminal. Kundu#146, in the same field of art, teaches: ([0213] “assuming an off-site authorized person (e.g., a remote processor) is conducting the oversight and validation of possible alerts, the result of such a denial of the alert by the authorized person (i.e., a false positive) is a small delay in the ringing up of the transaction observed by cashier and customer while the alert is validated transparently and in the background”). It would have been obvious to a person of ordinary skill in the art at the time of applicant’s application to pause/delay the ongoing transaction while security was verifying video footage as taught by Kundu#146 due to predictable results. 

Regarding Claim 11:
Farrow in view of Edwards#529, Kundu#129, Smith and Kundu#146 teaches all of the elements of Claim 1. Farrow also teaches: (Previously Presented) The method of claim 1, wherein interrupting further includes dispatching a clerk to manually inspect items of the transaction and the transaction details for the transaction at the transaction terminal when the timer expires ([0081] “requiring human verification by the attendant”).

While Farrow teaches different actions in response to different levels of alert ([0081] “when the alert level is higher”) and Farrow teaches ([0061] “A correlation score is computed and a match is determined by comparing against a confidence threshold. Those items that have no matches are considered suspicious”), Farrow does not specifically teach: and the confidence score exceeds the threshold value.  Kundu#129, in the same field of art teaches: ([0018] “adjusts the suspicion level as a function of a variety of factors related to the item” and [0021] “defines a threshold”) (see also [0041, 0043 and 0081].  It would have been obvious to a person of ordinary skill in the art at the time of applicant’s application to use the suspicion adjustment and threshold system taught by Kundu#129 to more precisely adjust the alert level taught by Farrow because it would be using a known technique to a known system ready for improvement to yield predictable results. Furthermore, Farrow recites Kundu#129 in [0060 and 0062] and specifically incorporates it by reference.  U.S Patent 8,146,811 is U.S. Patent Publication 2008/0226129.


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0096567 to Matthew Farrow et. al. (Farrow) in view of U.S. Patent Publication 2012/0158529 to Thomas V. Edwards (Edwards#529) in view of U.S. Patent Publication 2008/0226129 to Malay Kundu et. al. (Kundu#129) in view of U.S. Patent Publication 2016/0027102 to Eric Smith et. al. (Smith) in view of U.S. Patent Publication 2012/0321146 to Malay Kundu et. al. (Kundu#146).  and further in view of U.S. Patent Publication 2011/0295704 to Thomas V. Edwards (Edwards#704). 

Regarding Claims 7 and 8:
Farrow in view of Edwards#529, Kundu#129, Smith and Kundu#146 teaches all of the elements of Claim 1. Farrow also teaches: (original) The method of claim 1, wherein setting further includes setting the timer; ([0082] “set duration…countdown).

 While Farrow teaches different actions based on differing alert levels, Farrow does not specifically teach: based on evaluation of a policy… The method of claim 7, wherein setting further includes evaluating conditions of the policy directed to: time of day, day of week, calendar date, and traffic load on the transaction terminal and other transaction terminals and setting a value for the timer based on evaluation of the conditions.  Edwards#704 teaches techniques for assisted self checkout. Edwards#704 teaches: ([0040] “policy based on… customer traffic metric… a time of day that the customer is attempting to check out (is it 10 am on a Sunday or 3 am on a Saturday morning)… calendar day”).  It would have been obvious to a person of ordinary skill in the art at the time of applicant’s application to vary the length of the timer taught by Farrow due to changing conditions, as taught by Edwards#704, resulting in predictable results). Examiner notes for purposes of compact prosecution that Edwards#529 also teaches customer traffic metric in at least ([0040]).

Regarding Claim 9:
Farrow in view of Edwards#529, Kundu#129, Smith and Kundu#146 teaches all of the elements of Claim 1. While Farrow teaches a variable alert level [0081] and [0061] “A correlation score is computed and a match is determined by comparing against a confidence threshold. Those items that have no matches are considered suspicious”), and Kundu#129 teaches factors that increase and decrease the suspicion level [0043], neither Farrow nor Kundu#129 specifically teach: (Previously Presented) The method of claim 1, wherein calculating further includes calculating the confidence score based on factors including: a price associated with the item information, a loyalty level associated with the customer performing the transaction at the transaction terminal, and traffic load on the transaction terminal and other transaction terminals.  Edwards#704, in the same field of art, teaches: ([0040] “loyalty level…small goods of high value…customer traffic metric”). It would have been obvious to a person of ordinary skill in the art at the time of applicant’s application to use characteristics of the transaction as taught by Edwards#704 to predictably adjust for risk. Examiner notes for purposes of compact prosecution that Edwards#529 also teaches customer traffic metric in at least ([0040]).
 

Claims 12, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0096567 to Matthew Farrow et. al. (Farrow) in view of U.S. Patent Publication 2016/0027102 to Eric Smith et. al. (Smith) further in view of U.S. Patent Publication 2012/0321146 to Malay Kundu et. al. (Kundu#146) in view of U.S. Patent Publication 2012/0158529 to Thomas V. Edwards (Edwards#529). 

Regarding Claim 12:

 	Farrow teaches: (Currently Amended) A method, comprising: receiving item information from a loss prevention application executing on a transaction terminal during a transaction at the transaction terminal, wherein receiving further includes receiving the item information as an image, ([0051] “non-scan detection system…camera” and [0060] “image”).

a video clip, [0063] “video feed”.

and item details provided by a scanned code on an item at the transaction terminal; ([0067] “transactions data may be obtained from the self-checkout system or any other type of POS (point of sales) system…may correlate video feed data with the transaction data” and [0074] “transaction data…identity of the item”).

…wherein instructing further includes preventing the transaction from completing at the transaction terminal by holding card information associated with the card swiped in the card reader in abeyance and by not providing the card information to and not processing the card information with a corresponding financial institution and ([0226] “SCO stops transaction processing”).

…and completing the transaction based on the response provided from the alert controller indicating that theft is not detected by providing the card information to the corresponding financial institution to complete the transaction. ([0084] “return to normal operation”).

While Farrow teaches interrupting the transaction when the customer is just starting the tender/payment process (see at least [0101, 0224 and 0226]), Farrow does not specifically teach: instructing a transaction manager processing the transaction to continue processing the transaction without completing the transaction based on identifying that a customer has started payment processing by detecting a card swiped in a card reader of the transaction terminal, and…directing the transaction manager to perform processing comprising interrupting the  transaction when theft is detected by the alert controller and  preventing completion of the transaction. Smith, in a related field of art, teaches interrupting a transaction after a user has swiped his card but before the transaction is transmitted to the bank for processing: ([0049] “once a user swipes his/her card at a POS terminal, the finance manager 208 may send a notification, for example to user's mobile device, prior to the transaction approval from the corresponding financial institution (i.e., credit card company). In other words, advantageously, the finance manager 208 may allow a user to cancel the pending transaction before the purchase is complete. It is noted that to enable such an embodiment, (PSP) platform, eWallets or other credit card payment processing platforms may introduce a relatively short processing delay”). While Smith does not use the intentional transaction interruption for the same purpose as Farrow, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that in case of a security issue, as taught by Farrow that the most effective time to interrupt a transaction is after payment has been started because you know the total of the transaction-in-process and can estimate the total amount of damages for potential criminal charges and at the point where you can stop the transaction to prevent theft, or in Smith’s case, prevent overspending. Obviously after the payment has been processed it is too late to stop the negative behavior and before that point you do not know the full extent of the problem.

Farrow teaches …slowing down the transaction and obfuscating from the customer that the item information is being evaluated for potential theft during the slowing down of the transaction; providing the item information to an alert controller of a management terminal, wherein the providing further includes causing the transaction manager to engage the customer at the transaction terminal in questions during the slowing down of the transaction to …delay completion of the transaction or… suspend the transaction until a response is received from the alert controller. ([0068] “self-checkout helper device may have a computerized user interface …the self-checkout helper device may prompt the shopper after a predetermined time period from the time of non-scan item detection system identifying the un-scanned item.” and [0079] “The alert may be in the form of a question”) and [0053] “proactively interact with shopper” and see Examples 9-13 and 15-19 starting  at [0179] “SCO stops transaction processing and the Self-checkout helper Device prompts the shopper with choices”. Farrow does not specifically teach intentionally. Kundu#146, in the same field of art, teaches ([0213] “assuming an off-site authorized person (e.g., a remote processor) is conducting the oversight and validation of possible alerts, the result of such a denial of the alert by the authorized person (i.e., a false positive) is a small delay in the ringing up of the transaction observed by cashier and customer while the alert is validated transparently and in the background”). It would have been obvious to a person of ordinary skill in the art at the time of applicant’s application to use the intentional delay while the video of a potential security event is being evaluated by security, as taught by Kundu#146, to prompt/ask questions of the shopper, as taught by Farrow since both are triggered by the same potential security event and in both cases the transaction is paused and in both cases it is predictable that the shopper’s responses or actions taken in response to the prompts may resolve the issue. Additionally the distraction of questions is suggested by Kundu#146’s “the alert is validated transparently and in the background” and predictably improves customer experience.

While Farrow teaches a timer (see at least [0082]), Farrow does not specifically teach: wherein a length of time that the transaction is slowed down is dependent upon a time set by the alert controller and the timer is set based on customer traffic; Edwards#529, in the same field of art, teaches ([0040] “exception forgiveness parameter… Normally, this parameter is set to zero but during high customer traffic periods it can be set higher to optimize utilization of the terminal 15”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to adjust settings of the security system taught by Farrow in view of Smith and Kundu#146 to maintain security but also to maximize customer traffic, as taught by Edwards#529 due to predictable benefits of greater customer satisfaction being preferable to a limited marginal increase in security. The combination is achieved by known methods with no change to each system’s respective function.


Regarding Claim 14:
Farrow in view of Smith, Kundu#146 and Edwards#529 teaches all of the elements of Claim 12. Farrow also teaches: (original) The method of claim 12, wherein receiving further includes receiving the item information from the loss prevention application based on one or more of: a scan avoidance event, a barcode substitution event, and a produce assurance event. ([0051] “non-scan item”). Examiner interprets “non-scan” as scan avoidance. Also, for purposes of compact prosecution, Kundu#146 (see infra) teaches barcode substitution in [0012] and U.S. Patent Publication 2014/0063262 to Thomas Edwards (Edwards#262) teaches attempted theft of organic produce by paying for non-organic in [0026].

Regarding Claim 16:
Farrow in view of Smith, Kundu#146 and Edwards#529 teaches all of the elements of Claim 12. Farrow does not specifically teach:  (original) The method of claim 12, wherein instructing further includes instructing the transaction manager to delay payment processing for the transaction while waiting on the response.  Kundu#146, in the same field of art, teaches ([0213] “assuming an off-site authorized person (e.g., a remote processor) is conducting the oversight and validation of possible alerts, the result of such a denial of the alert by the authorized person (i.e., a false positive) is a small delay in the ringing up of the transaction observed by cashier and customer while the alert is validated transparently and in the background”). It would have been obvious to a person of ordinary skill in the art at the time of applicant’s application to pause/delay the ongoing transaction while security was verifying video footage as taught by Kundu#146 due to predictable results. Further, Kundu#146 specifically refers to Kundu#129 in [0143] and incorporates it by reference. U.S. Patent Publication 2008/0226129 is application 12/047,042.

Regarding Claim 17:
Farrow in view of Smith, Kundu#146 and Edwards#529 teaches all of the elements of Claim 12. Farrow also teaches: (original) The method of claim 12 further comprising, providing the alert controller transaction details for the transaction in response to a request for the transaction details made by the alert controller.  ([0075] “price of the item” and [0076] “correlative analysis”).

Regarding Claim 18:
Farrow in view of Smith, Kundu#146 and Edwards#529 teaches all of the elements of Claim 12. Farrow also teaches: (original) The method of claim 17, wherein providing further includes providing a video log to the alert controller representing a video for the transaction with the transaction details. ([0076] “transaction data may be correlated to the video analysis”). 


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0096567 to Matthew Farrow et. al. (Farrow) in view of U.S. Patent Publication 2016/0027102 to Eric Smith et. al. (Smith) in view of U.S. Patent Publication 2008/0226129 to Malay Kundu et. al. (Kundu#129) in view of U.S. Patent Publication 2012/0158529 to Thomas V. Edwards (Edwards#529).

Regarding Claim 19:
Farrow teaches a theft prevention system for a self-checkout point of sale system using video surveillance. Farrow teaches: (Currently Amended) A system, comprising: a management terminal having a hardware processor that executes computer instructions representing an alert controller; and ([0067] “attendant user device”). 

 a transaction terminal having a hardware processor that executes computer instructions representing an alert agent; ([0069] “the functions of the self-checkout helper device may be implemented by the self-checkout terminal. For example, the methods carried out by the self-checkout helper device may be implemented by another computing device, such as a self-checkout computer”).

wherein the alert agent when executed by the hardware processor is configured to perform processing comprising: receiving item information during a transaction at the transaction terminal from a theft prevention application, (see at least [0051] “non-scan detection system” and “video feed” and “computer processing unit”).

wherein receiving further includes receiving the item information as an image, ([0051] “camera” and [0060] “image”).

a video clip, ([0071] “video feed”)

and item details provided by a scanned code on an item at the transaction terminal; ([0067] “transactions data may be obtained from the self-checkout system or any other type of POS (point of sales) system…may correlate video feed data with the transaction data” and [0074] “transaction data…identity of the item”).

sending the item information in real time and during the transaction to the alert controller; ([0067] “real-time”).

instructing a transaction manager that processes the transaction to slow down transaction processing to prevent completion of processing of the item information … and wherein instructing further includes preventing the transaction from completing at the transaction terminal by holding card information associated with the card swiped in the card reader in abeyance by not providing the card information to and not processing the card information with a corresponding financial institution and engaging the customer at the transaction terminal in questions while obfuscating from the customer that the item information is being evaluated for potential theft during a transaction slow down until a response is received from the alert controller; and instructing the transaction manager to perform processing comprising: interrupting and suspending the transaction for intervention ([0068] “self-checkout helper device may have a computerized user interface …the self-checkout helper device may prompt the shopper after a predetermined time period from the time of non-scan item detection system identifying the un-scanned item.” and [0079] “The alert may be in the form of a question”) and [0053] “proactively interact with shopper” and see Examples 9-13 and 15-19 starting  at [0179] “SCO stops transaction processing and the Self-checkout helper Device prompts the shopper with choices”).

completing the transaction based on the response received from the alert controller by providing the card information to the corresponding financial institution; ([0084] “return to normal operation”).

wherein the alert controller when executed by the hardware processor is configured to perform processing comprising: presenting the item information within a transaction interface on a display of the management terminal; ([0067] “attendant user device”).

setting a timer…sending an interrupt response as the response to the alert agent when: Filing Date: April 10, 2018 an override is not received within the transaction interface, the timer expires, …and sending a continue response as the response to the alert agent when the override is received before the timer expires ([0082] “The SCO helper device may be preset with a set duration to receive any input from the point in time when the alert is generated by the SCO helper device. Thus, the SCO helper device may start a countdown 314 upon generating the alert at 301. When no input is received by the SCO helper device 312 upon expiration of the countdown (i.e. the set duration of time), the SCO helper device may configure the operation of the self-checkout terminal to be halted 316”). 

While Farrow teaches interrupting, Farrow does not specifically teach: based on a customer associated with the transaction indicating that the customer is done and ready to pay for the transaction by identifying that the customer has started payment processing by identifying a card swiped in a card reader of the transaction terminal, Smith, in a related field of art, teaches interrupting a transaction after a user has swiped his card but before the transaction is transmitted to the bank for processing. Smith teaches: ([0049] “once a user swipes his/her card at a POS terminal, the finance manager 208 may send a notification, for example to user's mobile device, prior to the transaction approval from the corresponding financial institution (i.e., credit card company). In other words, advantageously, the finance manager 208 may allow a user to cancel the pending transaction before the purchase is complete. It is noted that to enable such an embodiment, (PSP) platform, eWallets or other credit card payment processing platforms may introduce a relatively short processing delay”). While Smith does not use the intentional transaction interruption for the same purpose as Farrow, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that in case of a security issue, as taught by Farrow that the most effective time to interrupt a transaction is after payment has been started because you know the total of the transaction-in-process and can estimate the total amount of damages for potential criminal charges and at the point where you can stop the transaction to prevent theft, or in Smith’s case, prevent overspending. Obviously after the payment has been processed it is too late to stop the negative behavior and before that point you do not know the full extent of the problem.

While Farrow teaches different actions in response to different levels of alert ([0081] “when the alert level is higher”) and Farrow teaches ([0061] “A correlation score is computed and a match is determined by comparing against a confidence threshold. Those items that have no matches are considered suspicious”), Farrow does not specifically teach:  calculating a confidence value from the item information… and the confidence value exceeds a threshold value …and the confidence value is below the threshold value. Kundu#129 also teaches a theft prevention system at a self-checkout point of sale system using video surveillance. Kundu#129 teaches: ([0018] “adjusts the suspicion level as a function of a variety of factors related to the item” and [0021] “defines a threshold…upon detecting that the indication of suspicion level surpasses the threshold suspicion level”) (see also ([0041] “high suspicion level”, [0043] “increase or decrease suspicion level according to a predefined amount” and [0081] “comparing against a confidence threshold”).  It would have been obvious to a person of ordinary skill in the art at the time of applicant’s application to use the suspicion adjustment and threshold system taught by Kundu#129 to more precisely adjust the alert level taught by Farrow because it would be using a known technique to a known system ready for improvement to yield predictable results. Furthermore, Farrow recites Kundu#129 in [0060 and 0062] and specifically incorporates it by reference.  U.S Patent 8,146,811 is U.S. Patent Publication 2008/0226129.

While Farrow teaches setting a timer (see at least [0082]), Farrow does not specifically teach: (setting a timer) based on customer traffic, wherein setting the timer to be longer when customer traffic is heavy and setting the timer shorter when the customer traffic is lighter. Edwards#529, in the same field of art, teaches ([0040] “exception forgiveness parameter… Normally, this parameter is set to zero but during high customer traffic periods it can be set higher to optimize utilization of the terminal 15”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to adjust settings of the security system taught by Farrow in view of Kundu#129, Smith and Kundu#146 to maintain security but also to maximize customer traffic, as taught by Edwards#529 due to predictable benefits of greater customer satisfaction being preferable to a limited marginal increase in security. The combination is achieved by known methods with no change to each system’s respective function.

Regarding Claim 20:

 Farrow in view of Smith, Kundu#129 and Edwards#529 teaches all of the elements of Claim 19. Farrow also teaches: (Original) The system of claim 19, wherein the transaction terminal is one of: a Self-Service Terminal (SST), an Automated Teller Machine (ATM), a kiosk, and a Point-Of-Sale (POS) terminal. ([0067] “POS”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687